Citation Nr: 0940619	
Decision Date: 10/26/09    Archive Date: 11/04/09	

DOCKET NO.  08-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for chronic tinnitus.   

3.  Entitlement to service connection for hypertension.   

4.  Entitlement to service connection for arteriosclerosis, 
to include as secondary to hypertension. 

5.  Entitlement to service connection for chronic nephritis, 
to include as secondary to hypertension.   

6.  Entitlement to service connection for endocarditis, to 
include as secondary to hypertension.   

7.  Entitlement to service connection for brain thrombosis, 
to include as secondary to hypertension.   

8.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  





FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service, or at any time thereafter.  

2.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.  

3.  Hypertension is not shown to have been present in 
service, or at any time thereafter.  

4.  Arteriosclerosis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service or any service-connected disability.  

5.  Chronic nephritis is not shown to have been present in 
service or at any time thereafter.  

6.  Endocarditis is not shown to have been present in 
service, or at any time thereafter.  

7.  Brain thrombosis is not shown to have been present in 
service, or at any time thereafter.  

8.  Cardiovascular disease, to include coronary artery 
disease, is not shown to have been present in service, or for 
many years thereafter, not is it the result of any incident 
or incidents of the Veteran's period of active military 
service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

4.  Ateriosclerosis was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

5.  Chronic nephritis was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

6.  Endocarditis was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

7.  Brain thrombosis was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

8.  Cardiovascular disease, to include coronary artery 
disease, was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in April 2009, as well as 
private medical records and examination reports, and a 
statement by one of the Veteran's former service  colleagues.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 
2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, as well as for hypertension, 
arteriosclerosis, chronic nephritis, endocarditis, brain 
thrombosis, and cardiovascular disease.  In pertinent part, 
the Veteran contends that his current hearing loss and 
tinnitus are the result of exposure to noise at hazardous 
levels during his period of active military service.  He 
further contends that his hypertension is the result of 
stress encountered by him during his basic and advanced 
individual training.  Finally, the Veteran contends that his 
arteriosclerosis, chronic nephritis, endocarditis, brain 
thrombosis, and cardiovascular disease are proximately due 
to, the result of, or in some way aggravated by his 
hypertension.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, or 
cardiovascular/renal disease, including hypertension, 
arteriosclerosis, nephritis, endocarditis, and brain 
thrombosis, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's service-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  

The Veteran's service treatment records are unavailable.  In 
correspondence from the National Personnel Records Center 
dated in February 2008, it was noted that no service 
treatment records were on file at that facility.  In a 
February 2008 Memorandum for the File, Formal Finding on the 
Unavailability of Service Treatment Records, it was noted 
that service medical records for the period September 25, 
1961 to August 10, 1962 were unavailable for review.  Further 
noted was that all procedures to obtain service records for 
the Veteran had been correctly followed, and that evidence of 
both written and telephonic efforts to obtain those records 
was in the Veteran's claims folder.  Reportedly, all efforts 
to obtain the needed military information had been exhausted, 
with the result that further attempts would be futile, 
inasmuch as the records in question were not available.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by private medical 
records dated in March 2006, almost 44 years following the 
Veteran's discharge from service, at which time there was 
noted the presence of cardiomegaly/coronary artery disease, 
for which the Veteran subsequently underwent coronary artery 
bypass grafting.  Arteriosclerosis/atherosclerosis was 
similarly first noted no earlier than August 2007, once 
again, many years following the Veteran's discharge from 
service.  

The Board notes that, while in January 1999, the Veteran 
received treatment for what was described as a kidney stone, 
there is no indication that, at any time since the time of 
the Veteran's discharge from service, he has received either 
a diagnosis of or treatment for chronic nephritis.  To date, 
there exists no evidence that the Veteran suffers from either 
hearing loss or tinnitus.  In that regard, during a period of 
private hospitalization for an unrelated medical problem in 
July 2003, the Veteran specifically denied any ringing in his 
ears or loss of hearing.  While in March 2006, once again 
many years following the Veteran's discharge from service, 
his blood pressure was 171/96, the Veteran specifically 
denied any history of hypertension.  Significantly, at no 
time since the time of the Veteran's discharge from service 
has he received either a diagnosis of or treatment for 
essential hypertension or a brain thrombosis.  

Regarding the Veteran's appellate assertions, his statements 
of continuity are not credible in light of the prolonged 
period without complaint with regard to all of the claimed 
disabilities, as well as the absence of any competent and 
credible medical evidence on the question of continuity of 
symptomatology for the now present disabilities.  The Board 
acknowledges that the Veteran's service treatment records are 
not available and that he relates all of his claimed 
disabilities to service.  Although the Veteran, as a lay 
person, is competent to describe symptoms experienced in 
service, he is not capable of rendering a diagnosis and 
etiologically relating that diagnosis to service.  The 
determinations as to whether the Veteran's claimed 
disabilities were present during active service or are 
related to an injury or disease of service origin are medical 
in nature and beyond his level of expertise.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (on the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current arteriosclerosis 
or coronary artery disease, first persuasively documented 
many years following service discharge, with any incident or 
incidents of his period of active military service.  Nor is 
there any evidence that the Veteran currently has diagnoses 
of disabilities due to hearing loss, tinnitus, hypertension, 
nephritis, endocarditis, or brain thrombosis.  Accordingly, 
service connection for those disabilities must be denied.  
Inasmuch as service connection has been denied for 
hypertension, any argument regarding a secondary relationship 
between that disability and the other disabilities for which 
service connection is currently being sought is effectively 
rendered moot.  

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine, in cases such as this, where service 
treatment records are unavailable through no fault of the 
Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the case at hand, however, there simply exists no 
evidence that any of the disabilities at issue, to the extent 
those disabilities actually exist, had their origin during, 
or are in any way the result of, the Veteran's period of 
active military service, or some other service-connected 
disability.  Accordingly, as noted above, service connection 
must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2007.  In those letters, VA informed the Veteran 
that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed  him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The RO also 
informed the Veteran of how disability ratings and effective 
dates are assigned, is service connection is warranted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained private 
treatment records, as well as private examination reports.  

The Board acknowledges that the Veteran did not receive a VA 
examination regarding the disabilities at issue. Moreover, it 
has carefully considered the holding of the United States 
Court of Appeals for Veterans Claims (Court) in McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  However, in this 
case, there is no evidence of chronic disability in service, 
or for that matter, in the case of many of the disabilities 
at issue, chronic disability since service.  Nor is there 
even speculative medical evidence of an association between 
the Veteran's currently existing disabilities and his period 
of active service.  Only the Veteran's contentions provide 
any suggestion of such an association.  Significantly, the 
Board does not find the Veteran's contentions to rise to the 
level of an "indication of an association" referred to in 
38 U.S.C.A. § 5103A or in McLendon, and, accordingly, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for chronic tinnitus is denied.  

Service connection for hypertension is denied.  

Service connection for arteriosclerosis is denied.  

Service connection for chronic nephritis is denied.  

Service connection for endocarditis is denied.  

Service connection for brain thrombosis is denied.  

Service connection for cardiovascular disease, to include 
coronary artery disease, is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


